DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
		
Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 07/12/2019 has been considered by the examiner.

Preliminary Amendment
           Preliminary Amendment that was filed on 07/12/2019 is entered.

Claim Objections
Claims 1-12 are objected to because of the following informalities: 
a) the recitation in claim 1 “a sample mounted on a slide located in the/each imaging location on the movable stage” should read, “a sample mounted on a slide located in an imaging location on the movable stage”. 
b) the term “copy holder” should read “slide holder” throughout the claims for clarity.
“the copy holder is omitted” is unclear and not supported by the specification. Please consider revising and clarifying.
d) claim 3, missing a period “.”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-3 and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Rahmel et al. (US 5,659,421; herein after “Rahmel”). 
	
Regarding claim 1, Rahmel teaches slide imaging apparatus (an automated microscope 12, Fig. 1, column 1, lines 5-10) that includes: a copy holder moving system (i.e., specimen slide positioning device 14 & movable stage 22); and an imaging system (monitor 20+processor 18+viewing optics 24 ) (column 2, lines 33-55); wherein the copy holder moving system includes: a movable stage (22) configured to move along first and second slide movement axes (X-Y axes) relative to the imaging system (i.e., the slide positioning device 14 (copy holder) is positioned relative to the stage so as to move with the stage, e.g., X-Y axes, as shown in Figs. 1 & 3), wherein a top surface of the movable stage includes a plurality of slide support pins (i.e., bearings 30, 32 and 34) configured to support one or more slides (28) in one or more imaging locations on the movable stage (column 3, lines 13-29, and as shown in Figs. 2-4), wherein the imaging system is configured to form an image of a sample (i.e., specimen classification) mounted on a slide (column 3, lines 10-12) located in the/each imaging location on the movable stage during an image forming process that includes the movable stage moving relative to the imaging system along the first and second slide movement axes (column 2, line 62 to column 3, line 2, Figs. 1 & 3); a copy holder (14) configured to be mounted to the movable stage (22) (as shown in Figs. 1 & 3), wherein the copy holder includes a plurality of apertures (i.e., open area 62, Fig. 2), each aperture being configured to hold a respective slide (28) (column 4, lines 7-11, Fig. 2); wherein the copy holder is configured to be mounted to the movable stage in each of a plurality of indexing positions that include: a first indexing position in which a first subset of the slides (28) held by the copy holder (14) are supported in the one or more imaging locations by the slide support pins; a second indexing position in which a second subset of the slides held by the copy holder are supported in the one or more imaging locations by the slide support pins (i.e., a base (of the slide positioning device 14) includes movable relative to a viewing apparatus (24) between a first position wherein the slide is viewable by the viewing apparatus and at least one of the arms is caused to move out of contact with the slide by an element fixed relative to the viewing apparatus when the base is moved toward a second position, see claim 1 & 8, also see column 3, lines 3-12 and column 4, lines 32-65).
Rahmel failed explicit teaching of a plurality of slide support pins, a first and a subset of the slides, and imaging system is configured to form an image of a sample.
However, Rahmel further teaches the bearings 30, 32 and 34 are preferably journal bearings extending upwardly (pins) from the base 26 sufficiently to provide for adequate contact with the edges of the slide 28…the word "slide" being meant to include slides (subset of slides) and all other objects to which a specimen may be affixed…a display monitor 20, such as for displaying portions of the specimen (column 2, lines 39-45, column 3, lines 10-12 and 21-24).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a plurality of bearings that extending upwardly (pins) to support subset of slides and displaying an image of the specimen in a display monitor in order to permit the slide to move or slide easily relative to the position of the bearing (column 3, lines 24-25).

Regarding claim 2, Rahmel teaches the copy holder moving system includes a first motor configured to move the movable stage along the first slide movement axis and a second motor configured to move the movable stage along the second slide (i.e., a controller 26 for controlling the movement of the motorized stage 22, column 2, lines 51-54).

Regarding claim 3, Rahmel teaches the copy holder moving system is configured to perform an indexing process in which the copy holder is moved from one of the indexing positions to another of the indexing positions (i.e., a base (of the slide positioning device 14) includes movable relative to a viewing apparatus (24) between a first position wherein the slide is viewable by the viewing apparatus and at least one of the arms is caused to move out of contact with the slide by an element fixed relative to the viewing apparatus when the base is moved toward a second position, see claim 1 & 8, also see column 3, lines 3-12 and column 4, lines 32-65).

Regarding claim 10, Rahmel teaches the copy holder (14) and the movable stage (22) each have one or more indexing formations, which are configured to cooperate with each other so as to act to fix the position of the copy holder relative to the movable stage when the copy holder is mounted to the movable stage in each indexing position (i.e., the slide positioning device 14 is preferably mounted to the movable stage 22 as an insert or otherwise positioned relative to the stage so as to move with the stage, column 2, lines 62-65, Fig. 1 & 3).

Regarding claim11, Rahmel teaches the indexing formations include one or more pins (30, 32, 34) formed on the movable stage and one or more corresponding holes (78) formed in the copy holder, or one or more pins formed on the copy holder (column 4, lines 17-31, Figs. 2-4).

Regarding claim 12, Rahmel teaches a slide imaging apparatus according to claim 1, wherein the copy holder is omitted (i.e., the slide positioning device 14 is preferably mounted to the movable stage 22 as an insert (e.g., removable), column 2, lines 62-64, Fig. 1).

Allowable Subject Matter
Claims 4-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 4, the prior art does not teach, or renders obvious, regarding the copy holder moving system includes an indexing arm for holding the copy holder, and an indexing motor configured to move the indexing arm along an indexing axis that is non-parallel with respect to both the first and second slide movement axes; and the indexing process in which the copy holder is moved from one of the indexing positions to another of the indexing positions includes the indexing arm being moved by the indexing motor along the indexing axis as well as the movable stage being moved along the first and second slide movement axes by the first and second motors.
Claims 5-9 depend upon allowable claim 4.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAK CHOUDHURY whose telephone number is (571)272-5247.  The examiner can normally be reached on M-F 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MUSTAK CHOUDHURY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
June 3, 2021